Exhibit 10.5.2

SERVICE AGREEMENT

THIS SERVICE AGREEMENT (the “Agreement”) is made and entered into as of the 8th
day of March, 2012 (the “Effective Date”), by and between CNL Capital Markets
Corp. (“CCM”), and Global Growth Trust, Inc. (the “Issuer”).

WHEREAS, the Issuer has prepared and filed with the U.S. Securities and Exchange
Commission (the “SEC”) a registration statement on Form S-11 and intends to
raise capital through this and other follow on offerings of securities to the
public, each under Rule 415 (collectively, the “Offering”), pursuant to the
Securities Act of 1933, as amended, and the rules and regulations of the SEC
promulgated thereunder; and

WHEREAS, the Issuer desires to retain CCM to act as an agent on its behalf and
to provide certain services in connection with the Offering, as set forth
herein, and CCM is willing and desires to accept such retention, all upon the
terms and conditions set forth in this Agreement; and

NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is agreed between CCM and Issuer
(collectively, the “Parties”), as follows:

 

1.

Appointment and Third Party Agreements

A.        Transfer Agent Services.    Subject to and in accordance with the
terms and conditions herein set forth, the Issuer hereby retains and appoints
CCM to act as an agent duly authorized to act on its behalf for purposes of
negotiating and executing on behalf of the Issuer a Transfer Agency and Service
Agreement with a duly registered transfer agent, DST Systems, Inc., a Delaware
corporation, or their successor in CCM’s sole discretion, for the purposes of
obtaining transfer agent, registrar, paying agent and redemption agent services
for the term of the Offering (“the TASA Agreement”).

B.        Electronic Account Services.    Subject to and in accordance with the
terms and conditions herein set forth, the Issuer hereby retains and appoints
CCM to act as an agent duly authorized to act on its behalf for purposes of
negotiating and executing on behalf of the Issuer an agreement with an investor
and financial advisor online account and data access and service provider, DST
Systems, Inc., a Delaware corporation, or their successor in CCM’s sole
discretion, for the term of the Offering, (the “DST Agreement”).

C.        Alternative Investment Product Services.    Subject to and in
accordance with the terms and conditions herein set forth, the Issuer hereby
retains and appoints CCM to act as an agent duly authorized to act on its behalf
for purposes of negotiating and executing on behalf of the Issuer an agreement
with the National Securities Clearing Corporation (“NSCC”), or their successor
in CCM’s sole discretion, (the “NSCC Agreement”) for the purposes of Issuer’s
participation in Alternative Investment Product.

 

1



--------------------------------------------------------------------------------

D.        Additional Agency. The Issuer hereby retains and appoints CCM to act
as an agent duly authorized to act on its behalf for purposes of negotiation and
execution on behalf of the Issuer of any and all agreements ancillary to or
required for completion of the services set forth in Exhibit A attached hereto,
as amended from time to time (collectively, the “Services”) in addition to the
TASA Agreement, the DST Agreement and the NSCC Agreement (the TASA Agreement,
the DST Agreement, the NSCC Agreement, and these ancillary agreements, if any,
collectively referred to as the “Service Agreements”). CCM’s signature on any
Service Agreement shall be fully binding upon the Issuer. Each act or omission
of CCM under or pursuant to the Service Agreements is hereby adopted by the
Issuer as authorized and shall be binding on the Issuer as if it had acted or
omitted to act.

E.        Acceptance. CCM hereby accepts the appointment as agent and agrees to
perform the Services in accordance with the terms and conditions hereinafter set
forth. In connection with the Service Agreements and all services provided
thereunder, CCM shall be considered as the Issuer’s agent, and shall not be
deemed to provide such services. The Issuer also acknowledges and accepts the
terms and fees associated with the Service Agreements.

 

2.

Services and Terms

A.        CCM shall perform the Services, pursuant to Issuer’s reasonable
policies and procedures applicable to such Services as timely provided in
writing to CCM.

B.        CCM shall enter into the Service Agreements as set forth above.

C.        CCM shall determine the levels and priorities applicable to the
Services and related actions taken in connection therewith, but shall in all
cases performing Services within a commercially reasonable time as applicable.

D.        In the event an investor, broker-dealer or financial advisor contacts
CCM regarding any of the issues set forth in Exhibit B attached hereto, CCM
shall refer such investor, broker-dealer or financial advisor to another party
per the written instructions of the Issuer.

E.        Issuer hereby agrees that CCM shall have full discretion to engage
subcontractors and third-party service providers to perform, and assist CCM with
the performance of, any and all of its obligations under this Agreement.

F.        It is intended that CCM be deemed an independent service provider and
that no employment relationship shall be created between Issuer on the one hand
and CCM or CCM’s employees, agents or subcontractors on the other hand.

G.        Nothing in this Agreement shall in any way be deemed to restrict the
right of CCM to perform services for any other person or entity, and the
performance of such services for others shall not be deemed to violate or give
rise to any duty or obligation to Issuer or any investor not specifically
undertaken by CCM hereunder.

H.        Issuer agrees to use reasonable efforts to provide CCM (1) advance
written notice in the event that there are any administrative changes to
Issuer’s governing documents or business practices which changes would have an
impact on the Services provided pursuant to this Agreement, including, but not
limited to, changes to Issuer’s dividend reinvestment plan,

 

- 2 -



--------------------------------------------------------------------------------

redemption plan, commissions and fees (including discounts) paid on sales of
shares, share price, investor suitability standards, the states where shares are
offered, distribution rates or declaration and payable dates, introduction of
new securities offerings, and changes in business practices pertaining to
certification of shares, book entry, electronic delivery of information to
stockholders; and (2) prompt notice of Issuer’s filing of a Registration
Statement or any other form with the Securities and Exchange Commission, and any
amendments thereto, that affect the Services provided by CCM pursuant to this
Agreement.

I.        Within the sixty (60) day period after the effective date of this
Agreement, the parties hereto shall confer, diligently and in good faith, to
agree upon (1) the operational service level standards that shall be measured
under this Agreement, if any, and (2) the ongoing reports to the Issuer to be
provided under this Agreement, if any, and/or as they arise.

 

3.

Compensation and Payments

As consideration for the provision of the Services under this Agreement, Issuer
shall pay: (1) during the calendar year ending December 31, 2012, the fees
calculated and payable as set forth on Exhibit C attached hereto (the “2012
Fees”); (2) commencing on January 1, 2013, an annual fee calculated and payable
as noted below and in Exhibit C attached hereto, (the “Annual Service Fee”);
(3) fees and payments paid directly to third parties for services provided to
the Issuer in connection with a Service Agreement (“Service Agreement Fees”);
and (4) fees and payments in connection with Communications Services, defined
and payable as noted in Exhibit C. In addition, Issuer may, at its sole
discretion, request and pay for Additional Services, as defined herein. Issuer
agrees to timely pay any and all fees due under this Agreement and all Services
Agreements.

 

  A.

The Annual Service Fee

The 2012 Fees and the subsequent Annual Service Fee are paid as consideration
for the covered Services described in Exhibit A attached hereto. Commencing
January 1, 2013 and for any term thereafter, the Annual Service fee shall be
calculated based upon CCM and the Issuer’s mutually agreed upon best efforts
approximation of the average number of investor accounts that will be open over
the entire course of the particular year during the Agreement’s then current
term. This average account approximation and the table in Exhibit C, may then be
used to determine the Annual Service Fee.

Commencing January 1, 2013 and continuing for any renewal term or period of this
Agreement, the Annual Service Fee shall be paid in twelve (12) equal monthly
installments, each payable in advance of the performance of the Services. By way
of example, if the determined Annual Service Fee is $120,000, CCM would invoice
the Issuer for $10,000 on January 1, and then for an additional $10,000 on the
first of each month thereafter through December 1.

The number of monthly installment payments for the Annual Fee during the initial
term of this Agreement shall equal the number of months in the year from the
Service Start Date, as defined below, through December, exclusive of the month
in which the Service Start Date occurs. By way of example, if the Service Start
Date occurs in April, the entire Annual Fee would be payable in eight (8) equal
monthly installments beginning May 1. The Service Start Date is defined as the
first day upon which an investor account is opened for the Issuer.

 

- 3 -



--------------------------------------------------------------------------------

  B.

Service Agreement Fees

Service Agreement Fees are pass through fees billed directly to the Issuer by
the party providing a Service under a Service Agreement. The Issuer is
exclusively responsible for their timely payment, and for any fees or costs
associated with any late payments. In the event of a disputed payment, CCM will
cooperate with Issuer to resolve the matter in accordance with the terms of the
applicable Service Agreement. Changes in pricing that result from changes in
fees or new features or activities under a Service Agreement will be the sole
responsibility of the Issuer. Certain Service Agreements, including but not
limited to the TASA Agreement, will contain fee and pricing features that are
determined (1) based on actual specific performance of Services for the Issuer;
and (2) based upon aggregate numbers of investor accounts served by all CCM
issuer clients that are beneficiaries of a given Service Agreement, including
but not limited to the Issuer (the “Platform Size Benefits”). Issuer
acknowledges that CCM cannot control fluctuations in the aggregate number of
issuer accounts that determine the calculation of Platform Size Benefits.

 

  C.

Communication Services Fees

The Communications Services Fees are paid as consideration for the covered
Communication Services described in Exhibit A attached hereto. Communication
Services Fees are invoiced from CCM to Issuer based on actual time spent
providing the Communication Services at the hourly billing rate specified in
Exhibit C. Out-of pocket expenses of CCM, including reasonable travel, lodging
or other actual expenses incurred in connection with approved Communications
Services will also be invoiced to Issuer. CCM will provide Issuer with
reasonably detailed invoices regarding all hourly fees and expenses.

Communication Services Fees may also include pass through fees billed directly
to the Issuer by a third party providing a Communication Service, either under a
Service Agreement or at the request of CCM in connection with its completion of
the Communication Services. The issuer is exclusively responsible for their
timely payment, and for any fees or costs associated with any late payments. In
the event of a disputed payment, CCM will cooperate with Issuer to resolve the
matter.

 

  D.

Exit Event Fees

At least one hundred and twenty (120) days before any liquidation or exit event,
including but not limited to a listing of the shares on a national exchange or a
liquidation of the Issuer’s assets, as described in the Issuer’s Registration
Statement filed with the SEC and any Post Effective Amendment thereto,
(collectively, the “Exit Event”) CCM and Issuer will agree upon a new fee and
service schedule, (the “Exit Event Fee Schedule”) as certain services to be
provided shall be contingent upon the determined Exit Event. The new Exit Event
Fee Schedule, representing the additional agreed upon services to be provided by
CCM in connection with the Exit Event and the corresponding service levels
required for such services shall be effective upon written approval and an
Exhibit D, setting forth the Exit Event Fee Schedule, shall be attached to this
Agreement.

 

- 4 -



--------------------------------------------------------------------------------

  E.

Subsequent Pricing

At least sixty (60) days before the expiration of the initial term of this
Agreement or a Renewal Term as defined in Section 8 hereof, CCM and the Issuer
will agree upon a new Exhibit C fee schedule for the upcoming Renewal Term.
Changes to the fee schedule in Exhibit C shall be effective upon written
approval and an amendment to Exhibit C, setting forth the new fee schedule,
shall be attached as Amended Exhibit C to this Agreement.

 

  F.

Payment Schedule

All amounts due and payable under this Agreement, including all Exhibits
thereto, shall be due and payable to CCM by Issuer within thirty (30) calendar
days of request for payment or reimbursement by CCM, except for any fees or
expenses that are subject to good faith dispute. In the event of such a dispute,
only that portion of the fee or expense subject to the good faith dispute may be
withheld. Issuer shall notify CCM in writing within thirty (30) calendar days
following the receipt of each invoice if an Issuer is disputing any amounts in
good faith together with a statement specifying the portion of fees or expenses
being withheld and a reasonably detailed explanation of the reasons for
withholding such fees or expenses. If Issuer does not provide such notice of
dispute within the required time, the invoice will be deemed accepted. Whenever
Issuer withholds payment of a disputed portion of any invoice, the parties
hereto will negotiate expeditiously and in good faith to resolve any such
disputes within thirty (30) calendar days of the original notice of dispute.
Issuer shall settle such disputed amounts within ten (10) calendar days of the
day on which the parties hereto agree on the amount to be paid by payment of the
agreed amount. If no agreement is reached, such disputed amounts shall be
settled as may be required by law or legal process.

 

  G.

Late Payments

If any undisputed amount in an invoice (for fees or reimbursable expenses
hereunder) is not paid when due, CCM may, after prior written notice to the
Issuer, charge such undisputed amount against any monies held under this
Agreement on behalf of the applicable Issuer. Without limiting the foregoing, if
any undisputed amount in an invoice of CCM (for fees or reimbursable expenses)
is not paid when due, or if any disputed amount in an invoice of CCM (for fees
or reimbursable expenses) is not paid when due and is subsequently determined to
have been due, Issuer shall pay CCM interest thereon (from due date to the date
of payment) at a per annum rate equal to one percent (1.0%) plus the Prime Rate
(that is, the base rate on corporate loans posted by large domestic banks)
published by the The Wall Street Journal (or, in the event such rate is not so
published, a reasonable equivalent published rate selected by CCM) on the first
day of the publication during the month when such amount was due.
Notwithstanding any other provision hereof, such interest rate shall be no
greater than permitted under applicable provisions of law.

 

  H.

Additional Services

From time to time, Issuer may request that CCM provide services to it beyond
those Services contemplated in this Agreement (the “Additional Services”). If
CCM, in its sole discretion, determines that contemplated Additional Services
may require employees of CCM to spend in excess of 20 work hours dedicated to
such Additional Services, CCM and Issuer shall negotiate a separate statement of
work and fee schedule regarding such Additional Services.

 

- 5 -



--------------------------------------------------------------------------------

4.

Confidentiality of Records

A.        As used herein, “Issuer Data” means all information and facts owned by
the Issuer or collected on behalf of the Issuer, including, without limitation,
any technical, business or investor information, of any kind, or in any form,
format or medium (including, without limitation, all interrelated, unique data
items or records in one or more computer files). CCM shall keep confidential any
Issuer Data it receives, maintains, processes or otherwise accesses while
providing the Services contemplated herein and will use such Issuer Data solely
for performing its obligations under this Agreement. CCM will not release Issuer
Data except as otherwise provided for in Section 4 or with the consent of
Issuer. Notwithstanding the above, CCM may release Issuer Data to its nominees,
subcontractors or third-party service providers, including providers under the
Service Agreements (“the Third Parties”), provided that each such Third Party
shall be required by CCM to agree to comply with the terms of confidentiality in
this Agreement or other substantially similar terms.

B.        Issuer will provide CCM with such information as CCM may reasonably
require in order to comply with its duties under this Agreement. CCM will
maintain such reports and records as Issuer may reasonably require and for such
length of time as required by applicable laws, rules and regulations, and as set
forth by Issuer’s record retention policies, but at least as long as required by
the record retention policy of CCM.

C.        All records, data files, material, reports and other data received
pursuant to this Agreement are the property of Issuer, are confidential and will
be delivered to Issuer upon Issuer’s demand at Issuer’s expense.

D.        Both CCM and the Issuer shall have in place reasonable privacy and
confidentiality policies and/or procedures in order to comply with all
applicable privacy laws, rules and regulations and to safeguard all Issuer Data.
Such policies and/or procedures shall be available for review by either CCM or
the Issuer upon request to the other party.

E.        Notwithstanding anything to the contrary in this Agreement, CCM may
disclose this Agreement and any amendments, terminations and renewals thereof
to: (i) third party due diligence firms and their broker-dealer clients, upon
such due diligence firm’s request, to facilitate the review of Issuer’s
offerings in connection with the sale thereof; or (ii) upon the advice of
counsel; or (iii) as may be required by applicable laws, rules and regulations.

F.        CCM is authorized to disclose information concerning Issuer Data to
its affiliates and to Third Parties as may be necessary solely in connection
with the administration of or performance of this Agreement as set forth herein,
to CCM’s internal and external auditors, accountants and counsel, and to any
other person or entity when so advised by counsel where CCM may incur liability
for failing to do, including as may be required under applicable laws, rules and
regulations or based upon requests by regulators or other government agencies.

G.        Except for the agreement to exert reasonable efforts to attempt to
correct failures of any third party to operate in material compliance with the
operational and confidentiality requirements provided herein and in their
respective service agreements, CCM makes no warranty that errors or failures
will not occur or that they may be resolved. Except as expressly stated herein
or for an incident arising from CCM’s gross negligence or willful misconduct,
CCM expressly disclaims responsibility for breaches of confidentiality or for
loss of confidential data and Issuer Data by third parties.

 

- 6 -



--------------------------------------------------------------------------------

5.

Limitation of Liability; Indemnification

 

  A.

Limitation of Liability

1.        CCM shall not be liable for any Losses (as defined in Section 5.B.1.)
or action taken or omitted or for any loss or injury resulting from CCM’s
(including, but not limited to, its agents, nominees and/or subcontractors) or
third party service providers’ performance or failure to perform their
respective duties hereunder in the absence of gross negligence or willful
misconduct on their respective parts. Except to the extent of CCM’s gross
negligence or willful misconduct, in no event shall CCM be liable to Issuer, any
investor, or any third party (i) for acting in accordance with Issuer’s
instructions or instructions from any entity or individual reasonably believed
by CCM to be an agent of Issuer; (ii) for special, consequential or punitive
damages; (iii) for the acts or omissions of its correspondents, designees,
agents, subagents; (iv) any Losses (as defined in Section 5.B.1.) due to forces
beyond the reasonable control of CCM, including without limitation, strikes,
work stoppages, acts of war or terrorism, insurrection, revolution, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software or hardware) services; or
(v) for any violation or alleged violation of any federal securities law or any
“blue sky” or state securities law. With respect to any Losses (as defined in
Section 5.B.1.) incurred as a result of the acts or the failure to act by any
correspondents, designees, agents, subagents, sub-agents, contractors or
sub-contractors, CCM shall take appropriate action, as determined by CCM in its
sole discretion, to recover such Losses from such correspondents, designees,
agents, sub-agents, contractors or sub-contractors, and CCM’s sole
responsibility and liability to Issuer and investors shall be limited to such
amounts, if any, recovered from same less any costs and expenses incurred by CCM
in any such recovery efforts. Except with respect to Losses resulting from CCM’s
gross negligence or willful misconduct, with respect to any and all Losses
howsoever arising from or in connection with this Agreement or the performance
of CCM’s (or its nominees’, subcontractors’ or third-party service providers’)
duties hereunder, the enforcement of this Agreement and disputes between the
Parties hereto or otherwise related to CCM’s performance hereunder, CCM’s sole
responsibility and aggregate liability to Issuer shall not exceed the amount of
fees paid by Issuer to CCM (exclusive of costs and expenses incurred by CCM)
pursuant to Section 3 of this Agreement.

2.        Notwithstanding any provisions of this Agreement to the contrary, CCM
shall be under no duty or obligation to inquire into, and shall not be liable
for:

 

  i.

The legality of the issue, purchase, sale, redemption or transfer of any
securities, the sufficiency of the amount to be paid or received in connection
therewith, or the authority of Issuer to request such issuance, purchase, sale,
redemption or transfer;

 

  ii.

The legality of the declaration of any dividend by Issuer, or the legality of
the issue of any securities in payment of any stock dividend;

 

- 7 -



--------------------------------------------------------------------------------

  iii.

The legality of any recapitalization or readjustment of the securities; or

 

  iv.

The legality or accuracy of any tax reporting, withholding or cost basis
reporting.

 

  3.

Third Party Information

CCM shall have no responsibility for the accuracy of any information that has
been provided by or obtained from third parties.

 

  4.

Trustee or Fiduciary

Nothing contained herein shall cause CCM to be deemed a trustee or fiduciary for
or on behalf of Issuer, any investor, or any other person. The Services provided
by CCM hereunder are in addition to the services provided by CCM under any other
agreements, if applicable, between the Parties.

 

  B.

Indemnification

1.        The Issuer agrees, to the extent permitted by applicable federal and
state law (including, but not limited to, federal and state securities law) to
indemnify, defend and hold harmless CCM, and when appropriate, its agents,
nominees and subcontractors, and their respective officers, directors, partners,
employees, associated persons, agents and control persons against any and all
losses, claims, damages, liabilities and expenses, including reasonable legal
(including attorneys’ fees), and other expenses (collectively referred to herein
as “Losses”) incurred in investigating or defending such claims or liabilities,
joint or several, whether or not resulting in any liability to such persons, to
which they or any of them may become subject, insofar as such Losses (or actions
in respect thereof) arise out of or are based upon this Agreement or the
performance of their duties hereunder, the enforcement of this Agreement and
disputes between the Parties hereto or otherwise related to CCM’s performance
hereunder. Provided, however, that nothing contained herein shall require that
CCM (or its agents, nominees and subcontractors) be indemnified for direct money
damages to the extent they are caused by its gross negligence or willful
misconduct. Nothing contained herein shall limit or in any way impair the right
of CCM to indemnification under any other provision of this Agreement. For
purposes of this Section B, “control persons” with respect to an entity, means
those persons who possess, directly or indirectly, the power to direct or cause
the direction of the management or policies of such entity, whether through the
ownership of voting securities, by contract, or otherwise.

2.        CCM agrees, to the extent permitted by applicable federal and state
law (including, but not limited to, federal and state securities law) to
indemnify, defend and hold harmless the Issuer, and its officers, directors,
partners, employees, associated persons, agents and control persons, from and
against any and all Losses incurred in investigating or defending such claims or
liabilities, joint or several, whether or not resulting in any liability to such
persons, to which they or any of them may become subject, insofar as such Losses
(or actions in respect thereof) arise out of or are based upon this Agreement or
the performance of their duties hereunder, the enforcement of this Agreement and
disputes between the Parties hereto or otherwise related to Issuer’s performance
hereunder. Provided, however, that nothing contained

 

- 8 -



--------------------------------------------------------------------------------

herein shall require that Issuer (or its agents, nominees and subcontractors) be
indemnified for direct money damages to the extent they are caused by its gross
negligence or willful misconduct. Nothing contained herein shall limit or in any
way impair the right of Issuer to indemnification under any other provision of
this Agreement.

3.        The parties hereto agree that CCM may assign to Issuer, at Issuer’s
request, any and all rights of subrogation CCM may have against any third party
vendors, correspondents, agents, sub-agents, contractors, sub-contractors or
consultants as and in full satisfaction of any obligation of indemnity CCM may
have to Issuer under this Agreement.

4.        Any indemnified party entitled to contribution or indemnification
will, promptly after receipt of such notice of commencement of any action, suit,
proceeding or claim against him or it in respect of which a claim for
contribution or indemnification may be made against another indemnifying party
or indemnifying parties, notify such other indemnifying party or indemnifying
parties. Failure to so notify such other indemnifying party or indemnifying
parties shall not relieve such other indemnifying party or indemnifying parties
from any other obligation it or they may have hereunder or otherwise, unless the
indemnifying party has been materially prejudiced in its ability to defend the
action as a result of such delay. If such other indemnifying party or
indemnifying parties are so notified, such other indemnifying party or
indemnifying parties shall be entitled to participate in the defense of such
action, suit, proceeding or claim at its or their own expense or in accordance
with arrangements satisfactory to all parties who may be required to contribute.
After notice from such other indemnifying party or indemnifying parties to the
indemnified party entitled to contribution or indemnification of its or their
acknowledgement of its or their obligations hereunder and its or their election
to assume its or their own defense, the indemnifying party or indemnifying
parties so electing shall not be liable for any legal or other expenses of
litigation subsequently incurred by the indemnified party entitled to
indemnification or contribution in connection with the defense thereof, other
than the reasonable costs of investigation. No party shall be required to
contribute or provide indemnification with respect to the settlement amount of
any action or claim settled without its consent, which shall not be unreasonably
withheld.

 

6.

Representations, Warrants and Covenants of CCM

A.        CCM hereby represents, warrants and covenants during the full term of
this Agreement, that:

1.        It is duly organized and validly existing under the laws of Florida
with full power and authority to conduct its business.

2.        It has the power and authority to enter into and perform this
Agreement; and the execution and delivery of this Agreement by CCM has been duly
and validly authorized by all necessary action. This Agreement constitutes the
valid and binding agreement of CCM, enforceable against it in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors’
rights generally and by general equitable principles. CCM is not in violation of
its articles of incorporation or bylaws or in default under any agreement or
instrument the effect of which violation or default would be material to CCM.
None of: (i) the execution and delivery by CCM of this Agreement;

 

- 9 -



--------------------------------------------------------------------------------

(ii) the consummation by CCM of any of the transactions herein or therein
contemplated; and (iii) the compliance by CCM with the provisions hereof or
thereof, does or will conflict with or result in a breach of any term or
provision of the articles of incorporation or bylaws of CCM or conflict with,
result in a breach, violation or acceleration of, or constitute a default under,
the terms of any agreement or instrument to which CCM is a party or by which it
is bound or, to the knowledge of CCM, any statute, order or regulation
applicable to CCM of any court, regulatory body, administrative agency or
governmental body having jurisdiction over CCM. CCM is not a party to, bound by
or in breach or violation of any agreement or instrument or, to the knowledge of
CCM, subject to or in violation of any statute, order or regulation of any
court, regulatory body, administrative agency or governmental body having
jurisdiction over it that materially and adversely affects, or may in the future
materially and adversely affect: (i) the ability of CCM to perform its
obligations under this Agreement; or (ii) the business, operations, financial
conditions, properties or assets of CCM.

3.        There are no actions or proceedings against, or investigations of, CCM
pending or, to the knowledge of CCM, threatened, before any court, arbitrator,
administrative agency or other tribunal: (i) asserting the invalidity of this
Agreement; (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement; or (iii) that might materially and adversely
affect the performance by CCM of its obligations under, or the validity or
enforceability of, this Agreement.

4.        CCM will, during the full term of this Agreement, abide by all
applicable provisions of its governing instruments, as the same may be amended.

 

7.

Representations, Warrants and Covenants of Issuer

A.        Issuer hereby represents, warrants and covenants during the full term
of this Agreement, that:

1.        It is duly organized and validly existing under the laws of Maryland
with full power and authority to conduct its business.

2.        It has the power and authority to enter into and perform this
Agreement; and the execution and delivery of this Agreement by Issuer has been
duly and validly authorized by all necessary action. This Agreement constitutes
the valid and binding agreement of Issuer, enforceable against it in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights generally and by general equitable principles. Issuer is not
in violation of its articles of incorporation or bylaws or in default under any
agreement or instrument the effect of which violation or default would be
material to Issuer. None of: (i) the execution and delivery by Issuer of this
Agreement; (ii) the consummation by Issuer of any of the transactions herein or
therein contemplated; and (iii) the compliance by Issuer with the provisions
hereof or thereof, does or will conflict with or result in a breach of any term
or provision of the articles of incorporation or bylaws of Issuer or conflict
with, result in a breach, violation or acceleration of, or constitute a default
under, the terms of any agreement or instrument to which Issuer is a party or by
which it is bound or, to the knowledge of Issuer, any statute, order or
regulation applicable to Issuer of any court, regulatory body, administrative
agency or governmental body having jurisdiction over Issuer. Issuer is not

 

- 10 -



--------------------------------------------------------------------------------

a party to, bound by or in breach or violation of any agreement or instrument
or, to the knowledge of Issuer, subject to or in violation of any statute, order
or regulation of any court, regulatory body, administrative agency or
governmental body having jurisdiction over it that materially and adversely
affects, or may in the future materially and adversely affect: (i) the ability
of Issuer to perform its obligations under this Agreement; or (ii) the business,
operations, financial conditions, properties or assets of Issuer.

3.        There are no actions or proceedings against, or investigations of,
Issuer pending or, to the knowledge of Issuer, threatened, before any court,
arbitrator, administrative agency or other tribunal: (i) asserting the
invalidity of this Agreement; (ii) seeking to prevent the consummation of any of
the transactions contemplated by this Agreement; or (iii) that might materially
and adversely affect the performance by Issuer of its obligations under, or the
validity or enforceability of, this Agreement.

4.        The Issuer acknowledges that CCM (1) is not a registered transfer
agent under Section 17A(c) of the Securities Exchange Act of 1934 and is not
acting as a fiduciary or in the capacity of a transfer agent; and (2) is not a
member of the Financial Industry Regulatory Authority (FINRA) and is not acting
as a broker or dealer in connection with performing Services for the Issuer.

5.        Issuer will, during the full term of this Agreement, abide by all
applicable provisions of its governing instruments, as the same may be amended.

 

8.

Term and Termination

A.        The initial term of this Agreement shall commence on the Effective
Date as noted above and shall expire on December 31, 2012. Upon the expiration
of such initial term or any renewal thereof, this Agreement shall then
automatically be renewed for an additional one (1) year period (each such
renewal, a “Renewal Term”). Renewal Terms exactly align with a given calendar
year. Notwithstanding the above, the Agreement may otherwise be terminated
earlier as follows:

1.        By either CCM or Issuer, after having given the other party at least
one-hundred twenty (120) calendar days advance written notice of its intent to
terminate.

2.        In the event that CCM shall fail to perform material services
hereunder and such failure may result in a material adverse effect on Issuer’s
business, Issuer may terminate this Agreement immediately on written notice to
CCM.

B.        In the event that this Agreement is terminated, regardless of the
reason for such termination, CCM agrees to cooperate with Issuer to provide for
an orderly transfer of functions to the successor service provider.

C.        In the event that this Agreement is terminated, regardless of the
reason for such termination, Issuer shall pay to CCM all amounts and/or fees to
which CCM is or becomes entitled under this Agreement at such time or times as
such amounts and/or fees become payable.

 

- 11 -



--------------------------------------------------------------------------------

9.

Survival of Terms

The provisions of Section 4 (Confidentiality of Records) and Section 5
(Limitation of Liability; Indemnification) shall survive any termination of this
Agreement.

 

10.

Notices

Unless otherwise provided herein, all notices or other communications under this
Agreement must be in writing and signed by an authorized officer (or such other
persons as either party shall specify in written notice to the other).

All such notices shall be deemed given and received when delivered by hand or
facsimile transmission in conjunction with a transmission confirmation, or after
three (3) days following placement in the U.S. mail addressed to the other
party, first class certified mail, or via overnight courier service, at the
applicable address set forth in this Section.

If sent to CCM:

CNL CAPITAL MARKETS CORP.

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

Attention: Nathan P. Headrick, Corporate Counsel

If sent to the Issuer:

GLOBAL GROWTH TRUST, INC.

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

Attention: Holly Greer, General Counsel

 

11.

Nonwaiver

The failure of any party to insist upon or enforce strict performance by any
other party of any provision of this Agreement or to exercise any right under
this Agreement shall not be construed as a waiver or relinquishment to any
extent of such party’s right to assert or rely upon any such provision or right
in that or any other instance; rather, such provision or right shall be and
remain in full force and effect.

 

12.

Assignment

Except for the assignment by CCM (i) to a successor corporation upon the merger
or consolidation of CCM, (ii) to an affiliate of CCM, or (iii) upon the sale of
all or substantially all of CCM’s business of providing services similar to the
Services, this Agreement shall not be assigned by any party hereto without the
prior written consent of the other party hereto.

 

- 12 -



--------------------------------------------------------------------------------

13.

Governing Law and Venue

This Agreement shall be construed in accordance with the applicable laws of the
State of Florida, excluding the choice of law provisions thereof. Any aggrieved
party may proceed to enforce its rights in the appropriate action at law or in
equity. Venue for all suits arising out of this Agreement shall lie exclusively
in the courts of Orange County, Florida. By execution of this Agreement, each
party hereby submits itself to the in personam jurisdiction of all courts of
Orange County, Florida, and waives any right they may have to seek any change of
jurisdiction or venue.

 

14.

Severability

In the event any provision of this Agreement shall for any reason be held to be
invalid, illegal or unenforceable, the remaining provisions of this Agreement
shall be unimpaired and the invalid, illegal or unenforceable provision shall be
replaced by a mutually acceptable provision, which, being valid, legal and
enforceable, comes closest to the intention of the Parties.

 

15.

Use of CCM’s Name

Issuer shall obtain the prior written consent of CCM for any reference to CCM or
to services to be furnished by CCM in any communication or document, except as
required to be disclosed in any document filed with the SEC; provided that CCM
shall have no responsibility or liability for the content of any such
communication or document.

 

16.

Headings

The section and paragraph headings contained herein are for convenience and
reference only and are not intended to define or limit the scope of any
provision of this Agreement.

 

17.

Counterparts

This Agreement may be executed in counterpart copies, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument comprising this Agreement.

 

18.

Attorneys’ Fees

Unless otherwise contemplated in this Agreement, the parties hereto agree to pay
their own attorneys’ fees and costs as may be incurred in negotiating, preparing
and drafting this Agreement, whether the same is finally entered into and
executed or not.

 

19.

Amendment; Entire Agreement

No modification, amendment, supplement to or waiver of this Agreement or any of
its provisions shall be binding upon CCM or Issuer unless made in writing and
duly signed by authorized officers of each of CCM and Issuer. This Agreement
constitutes the entire understanding between the parties hereto, and all prior
or contemporaneous correspondence, conversations or memoranda are merged in,
replaced by and without effect on this Agreement.

 

- 13 -



--------------------------------------------------------------------------------

(signature page follows)

 

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Service Agreement as of
the date first written above.

 

CNL CAPITAL MARKETS CORP. (“CCM”)

By:

 

/s/ Jeffrey R. Shafer

  

Name: Jeffrey R. Shafer

  

Title: President

  

 

GLOBAL GROWTH TRUST, INC. (“ISSUER”)

By:

 

/s/ Steven D. Shackelford

  

Name: Steven D. Shackelford

  

Title: Chief Financial Officer

  

 

- 15 -



--------------------------------------------------------------------------------

EXHIBIT A

Services

Services Covered by the Annual Service Fee

 

  •  

Answer and resolve all incoming administrative calls from broker/dealers and
financial advisors

  •  

Negotiate and set up interactive voice response strategy & call flows

  •  

Respond to incoming phone calls, e-mails, faxes, web, and mail correspondence
relating to administrative services

  •  

Develop, maintain and/or seek approvals for or consultative services on
administrative forms (hard copy or electronic) required for daily operations
(including the subscription agreement; investor, financial advisor or custodian
administrative form changes; Transfer on death forms; Distribution Reinvestment
Plan forms; Redemption forms

  •  

Ensuring updated forms are posted to www.cnlsecurities.com or other web venues
as they become applicable (e.g. Vision) and facilitating the accurate
dissemination of these documents to the issuer websites

  •  

Oversee and administer e-delivery program for investor communications including
tax forms, quarterly statements, proxies and annual reports

  •  

Facilitate, oversee and act as a liaison to the transfer agent on behalf of the
Issuer for the following non-exclusive list of services:

  o Facilitate contracting, pricing and service level agreement negotiation

  o Oversight of transfer agents, technology vendors, telephone vendors,
printers, statement companies, DTCC, and qualified plan custodians.

  o Facilitate new product / new offering procedures as they pertain to systems
and technologies.

  o Oversight of investor-qualified plan custodian calls

  o Oversight of distributions processing and communications

  o Oversight of commissions processing and communications

  o Oversight of rescissions processing and communications

  o Processing of redemptions and tracking and communication of the same

  o Oversight of deposit processing

  o Oversight of ownership transfer, resales and secondary market oversight, if
applicable, such as tracking trends, unusual activity.

  o Oversight of tax form generation and, where applicable; organizing the
printing, mailing, re-printing, and electronic availability of the same.

  •  

Implementation of mandatory cost basis regulation

  o Oversight and development of Vision, FAN Web (Financial Advisor and Investor
transactional websites) and FAN Mail.

  o Facilitation and servicing of investments by foreign investors, if
allowable.

  o Oversight of various statement coordination, including account, distribution
and confirmation statements

  o Ensure invoice reconciliation from various vendors (by providing
confirmation that vendors are adhering to the contracted pricing & terms)



--------------------------------------------------------------------------------

  •  

Provide analysis and consultative services, as needed, regarding transfer agent,
custodial fund clearing services and related strategies

  •  

Provide Issuer support, as needed, for business or regulatory purposes
(including position reports and investor counts)

  •  

Facilitate, but not undertake, customer and advisor oversight of:

  o Transfer agent compliance and regulatory issues (SEC, FINRA, OFAC, Privacy
Acts, and the Electronic Transactions Act)

  o Blue sky matters (including communication and reporting to prevent blue sky
violations)

  •  

Internal & external client services training on processes and procedures

  •  

Perform outbound research and problem resolution calls (as it pertains to
not-in-good-order “NIGO” issues)

  •  

Responding to all escalated issues including but not limited to:

  o Investor and financial advisor phone calls

  o New business and maintenance issues and cures

  o Lost shareholder / escheatment

  o TIN certifications / IRS B & C notices

  •  

Maintenance and supervision of Vision and CNL Securities Corp. website log-in’s

  •  

Act as liaison to clearing firms, custodians and broker-dealers, including set
up, problem-resolution, running reports, and reconciliations

  •  

Executive Management & Ad-hoc reports

  •  

Generation of investor & financial advisor communications and provide
consultation regarding the same

  •  

Facilitation of systems enhancement / development and provide consultation
regarding the same

  •  

Development and maintenance of a data bridge for sales and tax reporting

  •  

Assist in negotiation and continued oversight of custodial accounts and /or
escrow arrangements

  •  

Oversee and maintain the Marketing Distribution Center

 

- 2 -



--------------------------------------------------------------------------------

Exhibit A

Services Covered by the Communications Services Fee

 

  •  

Development of investor and financial advisor statements

  •  

Development of fund investor stationery

  •  

Development of operational forms and instructions

  •  

Development and implementation of branding

  •  

Creation of budget & planning for the next year

  •  

Development of issuer biographies

  •  

Provide investor relations/communications services

  o

General communication traffic coordination

  o

Corporate restructuring

  o

Coordinate and administer proxy firm and related services, including
solicitation

  •  

Coordinate approvals, print & distribute/mail (as needed):

  o

Valuation letters

  o

Tender offers

  o

Notice of deemed distribution approach

  o

Distribution declaration

  •  

Draft, coordinate approvals, print & distribute:

  o

Annual and quarterly reports

  o

Cover letter & envelopes for prospectus

  o

Error letters

  o

Statement updates (i.e. statement messages, tax messages)

  o

Crisis and other communications as needed

  o

Q&A’s

  •  

Manage and/or communicate through corporate events:

  o

Name changes

  o

Liquidation events

  o

Lawsuits

  o

Tax issues

  o

FA e-mails (announcements, press releases, etc.)

  o

Other matters as they arise

  •  

Manage platform communications:

  o

Monthly e-newsletter

  o

Arrange conference calls to BD/FA community

  •  

Coordinate and maintain investor section of issuer website

  o

Post forms & filings

  o

Arrange and test FanWeb and other links

  o

Maintain/communicate other content as needed

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT B

Issuer Service Escalations to Issuer and Its Designee

 

  •  

Legal requests

 

  •  

Requests for shareholder lists

 

  •  

Redemption requests when forms are received after the deadline

 

  •  

Rescission requests

 

  •  

Foreign investor approvals

 

  •  

Questionable resales

 

  •  

Some transfers requiring legal back up



--------------------------------------------------------------------------------

EXHIBIT C

2012 Fee Schedule

 

  •  

Initial charge of $4.57 per investor (payable monthly, based on the number of
investors admitted during the month).

 

  •  

Annual charge of $19.20 per investor (payable $1.60 per month, payable monthly
commencing with the calendar month the investor is admitted as a stockholder).

Annual Fee Schedule (beginning January 1, 2013)

The following table is to be used in calculating the Annual Fee:

 

Projected Average

   Annual Fee       

Number of Investors

           

0-1,000

   $ 25,000      

1,000-2,000

   $ 75,000      

2,000-5,000

   $ 125,000      

5,000-10,000

   $ 250,000      

10,000-20,000

   $ 400,000      

20,000-30,000

   $ 500,000      

30,000-40,000

   $ 700,000      

40,000-60,000

   $ 1,000,000      

60,000-80,000

   $ 1,400,000      

80,000-100,000 or more

   $ 1,775,000      

Communications Services Fees

Communications Services shall be billed to Issuer the actual time incurred at
the then-current billing rates at the time of service.